Citation Nr: 9930667	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-20 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a right lower 
extremity disability, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased evaluation for a left lower 
extremity disability, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased evaluation for impotence, 
currently evaluated as noncompensable.  

4.  Entitlement to special monthly compensation based on the 
regular need for aid and attendance.  

5.  Entitlement to specially adapted housing or home or 
special home adaptation grant.  

6.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.  

7.  Entitlement to an earlier effective date for the grant of 
service-connected benefits, prior to January 10, 1996.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

This decision will address only the issue of entitlement to 
an earlier effective date for the grant of service-connected 
benefits, prior to January 10, 1996.  The remaining issues 
will be the subject of the remand which follows the decision.  

The veteran appeared before the undersigned member of the 
Board by way of a videoconference, and gave testimony in 
support of his claim.  

FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran filed a claim of service connection for a 
spinal tumor, which was denied by a July 1983 rating 
decision, and he was notified thereof in a July 1983 letter 
from the RO.  The veteran did not disagree with that 
determination.  

3.  He filed an application to reopen the claim of service 
connection for a spinal tumor on January 10, 1996, and 
service connection was granted in 1997 for several 
disabilities as due to a spinal tumor, effective from January 
10, 1996.  

4.  The record does not show communication from the appellant 
between July 1983 and January 1996 that might demonstrate an 
earlier date of receipt.

5.  The July 1983 rating decision did not contain clear and 
unmistakable error.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 10, 
1996 for service connection for residuals of a spinal tumor 
are not met.  38 U.S.C.A. §§ 5107, 5110, (West 1991); 38 
C.F.R. §§ 3.151, 3.155, 3.400(r) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded. The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well- 
grounded." See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995). A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]." See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991). If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim. See 38 U.S.C.A. § 5107(a) 
(West 1991).

The Board finds that the veteran has presented a well-
grounded claim.  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes reports of recent 
examinations conducted by the VA and several recent VA 
medical treatment records. The veteran has testified at two 
hearings.  The Board does not know of any additional relevant 
evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

By July 1983 rating decision, the RO denied the appellant's 
claim of service connection for a spinal tumor.  The RO 
informed him of the determination by letter in December 1985. 
Decisions of the RO are final if an appellant does not appeal 
such determination within one year. 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 3.104(a), 20.302(a). The claims file does not show 
receipt of any other communication from the appellant on this 
issue until January 1996.   In 1977, service connection was 
granted for several disabilities as due to a spinal tumor, 
effective from January 10, 1996.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later. 38 U.S.C.A. § 5110(a), (i); 38 C.F.R. § 3.400, (h)(2), 
(q), (r). See Link v. West, No. 97-459 (U.S. Vet. App. Nov. 
18, 1998) (effective date of a reopened claim is fixed in 
accordance with the facts but is not earlier than the date of 
receipt of the claim). "Date of receipt" means "the date on 
which a claim, information or evidence was received in [VA]". 
38 C.F.R. § 3.1(r). See 38 C.F.R. § 3.108, 3.153, 3.201. See 
also Wells v. Derwinski, 3 Vet. App. 307 (1992).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits. In particular, VA is required to 
identify and act on informal claims for benefits. 38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a). See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992). An informal claim 
must identify the benefit sought. 38 C.F.R. § 3.155(a).

The record clearly documents receipt of a claim for reopening 
in January 1996, and there is no showing of receipt of any 
correspondence which could be considered a claim prior to 
that time.  This date of receipt matches the definition of 
"date of receipt" provided at 38 C.F.R. § 3.1(r) ("the date 
on which a claim, information or evidence was received in 
[VA]").  In assigning an effective date of January 10, 1996 
the RO noted that this case involved the reopening of a 
denial of service connection; thus, 38 C.F.R. § 3.400(r) 
applied as to the assignment of the effective date.  Under 
the regulatory provisions, an effective date earlier than May 
24, 1994 is not warranted.

Alternatively, an earlier effective date might be available 
if clear and unmistakable error is determined under the 
provisions of 38 C.F.R. § 3.105.  Link v. West, No. 97-459 
(U.S. Vet. App. Nov. 18, 1998.  Previous determinations that 
are final and binding will be accepted as correct in the 
absence of clear and unmistakable error (CUE). 38 C.F.R. § 
3.105(a). Error in the prior adjudication of a claim exists 
when, for example, the correct facts, as they were known at 
the time, were not before the adjudicator, or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is the type of error which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
it is an error which is undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made. Russell, 
3 Vet. App. at 313- 314.

The Court noted in Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) that there is "a presumption of validity to otherwise 
final decisions, and where such decisions are collaterally 
attacked, and a claim is undoubtedly a collateral attack, the 
presumption is even stronger." Id. at 44. When a claim of 
clear and unmistakable error is stated,

[i]t must always be remembered that CUE is a very specific 
and rare kind of 'error.' It is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error. Thus even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo, 6 Vet. App. at 43-
44 (emphasis in original) (citations omitted).

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991) ("Clear and 
unmistakable error38 C.F.R. §  is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts: it is not mere 
misinterpretation of facts."); Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991) ("Clear and unmistakable error requires 
that error, otherwise prejudicial, . . . must appear 
undebatably."). In order for a claim of CUE to be reasonably 
raised, the claimant must provide some degree of specificity 
as to what the alleged error is, and, unless it is the kind 
of error that, if true, would be [clear and unmistakable 
error] on its face, 'persuasive reasons must be given as to 
why the result would have been manifestly different but for 
the alleged error.  Eddy, 9 Vet. App. at 57 (citing Fugo, 6 
Vet. App. at 44).

In this case, the veteran argues that an earlier effective 
date is warranted since his condition has been ignored since 
1983.  The RO denied the veteran's claim in 1983 because 
there was no showing of disability in service or within the 
presumptive period after service.  There is no showing that 
the correct facts were not before the RO at the time or that 
the laws were incorrectly applied.  Thus an earlier effective 
date due to CUE is not warranted.  


ORDER


Entitlement to an effective date prior to January 10, 1996 
for the grant of service-connected benefits is denied.  


REMAND

Initially, the Board points out that claims for increased 
evaluations are generally well grounded.  Drosky v. Brown, 10 
Vet. App. 251 (1997).  The Board notes that the laws that 
provide for SMC for aid and attendance, for specially adapted 
housing or home of special home adaptation, and for 
automobile and adaptive equipment are construed by the Board 
as claims akin to claims for increased rating, as they 
encompass requests for increased benefits. Consequently, the 
appellant's evidentiary assertion that he qualifies for these 
benefits is sufficient evidence to well ground the claim. See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (the 
claimant's allegation of increase in disability is sufficient 
evidence to well ground the claim).

The veteran contends that he is entitled to an automobile or 
other conveyance and adaptive equipment based on impairment 
due to his service-connected disability. A certification of 
eligibility for financial assistance in the purchase of one 
automobile or other conveyance in an amount not exceeding the 
amount specified in 38 U.S.C. 3902 (including all State, 
local, and other taxes where such are applicable and included 
in the purchase price) and of basic entitlement to necessary 
adaptive equipment will be made where the claimant meets the 
requirements of paragraphs (a), (b) and (c) of this section.  
(a)	Service. The claimant must have had active military, 
naval or air service. (b)	Disability. (1)	One of the following 
must exist and be the result of injury or disease incurred or 
aggravated during active military, naval or air service; (i)
	Loss or permanent loss of use of one or both feet; (ii)
	Loss or permanent loss of use of one or both hands; 
(iii)	Permanent impairment of vision of both eyes: 
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye. (iv)	For adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  The veteran claims that he must use a 
wheelchair and that he has permanent loss of use of his feet.  

Under DC 7520, a 30 percent evaluation is warranted for 
removal of half or more of the penis; under DC 7521, a 20 
percent evaluation may be assigned for removal of the glans. 
In either case, both may also be rated as voiding 
dysfunction. Further, a 20 percent evaluation is warranted 
for a deformity of the penis with loss of erectile power 
under DC 7522.  Under the criteria of DC 7522, two distinct 
elements are required for a compensable rating: the veteran 
must have a penile deformity and the loss of erectile power.  
Under 38 C.F.R. § 4.115a, voiding dysfunction is to be rated 
on the basis of urine leakage, frequency, or obstructed 
voiding.

38 C.F.R. § 4.115a provides that continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence, requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day warrants a 60 percent disability rating. 
Such disability requiring the wearing of absorbent materials 
which must be must be changed 2 to 4 times per day warrants a 
40 percent disability rating

Urinary frequency with daytime voiding intervals between two 
and three hours or awakening to void two times per night 
warrants a 10 percent evaluation. A 20 percent evaluation 
requires daytime voiding intervals between one and two hours 
or awakening to void three to four times per night. Daytime 
voiding intervals less than one hour or awakening to void 
five or more time per night warrant a 40 percent evaluation. 
This is the highest rating available for rating disability 
due to urinary frequency under 38 C.F.R. § 4.115a.

The highest disability rating for obstructed voiding under 38 
C.F.R. § 4.115a is 30 percent. Under 38 C.F.R. § 4.115a, 
urinary tract infections necessitating long-term drug 
therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management warrant a 10 
percent evaluation. A 30 percent evaluation requires 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requires continuous intensive management. This is the highest 
rating available for disability due to urinary tract 
infections under 38 C.F.R. § 4.115a.

On VA examination in April 1996, the veteran reported being 
impotent since 1986, and impotence was among the diagnoses.  
A recent genitourinary examination has not been performed. 

The veteran seeks increased evaluations for his service-
connected bilateral leg disability.  Both disabilities are 
rated under diagnostic code 8520, and are currently evaluated 
as 20 percent disabling.  Under this code, a 10 percent 
evaluation may be assigned for incomplete paralysis with mild 
symptomatology.  Incomplete paralysis with moderate and 
moderately severe symptomatology warrants a 20 percent and a 
40 percent evaluation, respectively. Incomplete paralysis 
with severe symptomatology with marked muscular atrophy may 
warrant a 60 percent evaluation. Finally, an 80 percent 
evaluation may be assigned for complete paralysis, where the 
evidence shows that the foot dangles and drops, with no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, 
DC 8520 (1998).  The veteran has testified before the 
undersigned that he has foot drop and that he lacks movement 
beneath the knee.  The medical evidence of record does not 
document this.  In addition, the veteran has testified that 
he is unable to care for himself and requires aid and 
attendance.  VA examinations in the file are contradictory 
concerning this allegation.  

The veteran testified at his video hearing before the 
undersigned that representatives from the prosthetic division 
of a VA medical facility were going to come to his home for 
an inspection concerning whether the veteran needed special 
adaptations to his home.  The record of that inspection, if 
conducted, is not in the file.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The Court has held that the duty to assist includes 
the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues.  Littke 
v. Derwinski, 1 Vet.App. 90 (1990); Hyder v. Derwinski, 1 
Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121 
(1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet.App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The RO should determine if an 
inspection of the veteran's home has been 
conducted by a representative of a VA 
prosthetic division, and if so the 
findings of that inspection should be 
associated with the claims file.  

2.  The RO must schedule the veteran for 
an examination for regular aid and 
attendance.  The RO should insure that 
the criteria that are the heart of the 
regulations governing aid and attendance 
benefits (i.e., "Can the veteran do the 
following: feed himself; dress and 
undress himself; bathe himself, attend to 
the wants of nature by himself, etc.) are 
provided to the examiner with 
instructions for completion to include a 
certification of need for aid and 
attendance.

The examiner must render the medical 
information required based on objective 
findings on physical examination and not 
merely record history provided by the 
veteran in the examination report. For 
example, if the veteran states that he is 
unable to feed or dress himself, the 
examiner should assess whether this is 
true based on limitation of range of 
motion of the arms found on examination 
or some other objective findings on 
examination. The examination report 
should distinguish between subjective 
complaints and objective findings on 
physical examination. 

3.  The RO should schedule the veteran 
for an examination by a board certified 
neurologist, if available, to evaluate 
the veteran's service-connected lower 
extremity disabilities.  All indicated 
studies should be performed.  The 
examiner should document all neurological 
findings, and differentiate, to the 
extent possible, any manifestations 
referable solely to the veteran's 
service-connected disabilities.  
Specifically, the examiner should 
indicate if there is the manifestations 
of the veteran's disabilities may be 
characterized as moderate, moderately 
severe, or severe, and indicated if there 
is any muscular atrophy, foot dangling or 
foot drop.  It should also be noted if 
active movement is possible for muscles 
below the knee.  Flexion, if any should 
be noted.  A complete rationale for all 
opinions and conclusions expressed should 
be given.  

4.  The RO should schedule the veteran 
for an examination by a board certified 
orthopedist, if available, to evaluate 
the veteran's service-connected lower 
extremity disabilities.  All indicated 
studies, including complete X-rays, 
should be performed.  Range of motion 
should be documented in degrees.  The 
examiner is requested to completely 
review the claims folder as well as a 
copy of this remand in conjunction with 
the examination.   The examiner should 
determine if the veteran's service-
connected disabilities have or have not 
resulted in loss or permanent loss of use 
of one or both feet; loss or permanent 
loss of use of one or both hands; or has 
resulted in ankylosis of one or both 
knees or one or both hips.  A complete 
rationale for all opinions and 
conclusions expressed should be given.  

5.   The RO should schedule the veteran 
for a VA genitourinary examination to 
determine the current degree of severity 
of the veteran's service-connected 
impotence.  All necessary special studies 
should be accomplished. The claims folder 
must be made available to the examiner so 
that the pertinent medical records may be 
studied in detail. The physician should 
state that the claims folder has been 
reviewed in his examination report. The 
examiner should report the pertinent 
medical complaints, symptoms, and 
clinical findings in detail.  In regard 
to the veteran's sexual dysfunction, the 
examiner should state whether there is 
any deformity of the penis with loss of 
erectile power.  In regard to urinary 
dysfunction, the examiner should comment 
as to whether the veteran has voiding 
dysfunction or urinary frequency.  If 
voiding dysfunction is found, the 
examiner should comment as to whether the 
veteran requires the use of an appliance 
or the wearing of absorbent materials, 
and, if so, the number of times a day the 
absorbent materials need to be changed. 
If urinary frequency is found, the 
veteran's daytime voiding interval and 
the number of occasions in which he 
awakens during the night to void should 
be reported.

6.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand, and if any do not, it must be 
returned for corrective action.  

7.  Then the RO should take any other 
necessary action, and readjudicate the 
issues on appeal.  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's 
claims may be granted.  If not, the veteran and his 
representative should be provided with an appropriate 
Supplemental Statement of the Case.  After allowing the 
veteran appropriate time to respond, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to the final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals







